Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to amended claims on the RCE (8/16/2022), filed have been considered but, the arguments have been considered, the action provided, below considers carefully the amendment and arguments, and provides new grounds of rejection, focused on the concept of having a plurality of applications, associated with an application (IM), therefore, the arguments are considered moot, in view of the new grounds of rejection.

However, upon further consideration, a new ground(s) of rejection is made in view of Danzig et al. (US 2007/0002057, FD 9/2005, or earlier).
	Danzig, teaches, associating or associated, applications (3 or more). 
See Types: IM (1), augmented IM (2), MAP (3), and home page (4), and also, associated with a search engine, or plural applications, associated with an IM application.

The other application are, associated applications, with respect to, a first IM application.
Note, the associated applications with results (as marks), from the IM to the other associated, augmented (IM), or one of the other applications (Map or search result GUI), associated with, the first application (an IM), is based on, the associated content of the IM first application, directed to user interactions (w/content).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 10 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szeto et al. (US 2005/0234883) and/or, in view of, Danzig et al. (US 2007/0002057).
Regarding claim 1, the prior art as previously applied (under 102), with Szeto is deemed to teach, at least one application (IM), associated with generating markers automatically, based on the IM content analysis data, as claimed, as applied previously.
	Markers are generated into the IM application (Fig. 1), but, does suggest, to be at least associated with at least one other application (0012, IM includes, “inline searching”), at least is augmented into the IM application (being, Search Capable).
SEE 0013-0014, triggering web searches (0018) by a search application, triggered, based on the IM application, performing  searches as a function of the IM content.
[0018] The Internet search server searches the Internet using the search query and returns a set of search results (e.g., web sites). The search results are returned to client or IM server in a data format, for example, as a piece of XML. The IM application formats one of the search results and displays the search inline in the conversation region 110 of an IM window. For example, in FIG. 1, an IM application displays search result 107, which provides the definition of the word onomatopoeia. Search result 107 can be obtained from a dictionary database or an Internet web page.

Note, the previous office action is Incorporated by reference herein.

Szeto teaches markers (from a search), is based on an IM application and content analysis of, the IM conversations and appears does associate, at least a separate, associated search application, to search based on the IM content and provide results, as markers (results), in the IM application, by providing analysis of IM content to trigger a search by the search application is at least associated with the first application (IM), as applied.

	Szeto should be carefully reconsidered.

The examiner upon an updated search, has located an additional teaching, applied to clarify and be in addition or alterative, to the previous applied prior art, to enhance the concept of associating other applications with an application.

Danzig provides teachings, associating, an IM application (1) or applications (Fig. 6, analyzing the content, 605, 610, 612, 614, 616) vs. at least, another application (2-3).
Including, augmented IM application (Fig. 3, w/avatars and/or Fig. 9, 905 vs. 605).
 Also an associated, Mapping application (Fig. 22, based on Geographic Locations of the avatars) and also, a search result application (Figs. 14-15, 19), associated with, the first {IM}, application.
AND
Note, another, associated application is a personalized Home Page application, see below.
[0081] Referring to FIGS. 14-22, the present invention enables users to make personal home pages using avatar pictures that the users can customize to represent themselves rather than using real world pictures. We call these web pages "avatar home pages." The avatar pictures of the present invention are graphical images of a character that the user has customized to represent himself/herself by combining body customization options and clothing options using, for example, the techniques described above. The avatar pictures can also be created illustrating the avatar in an environment, optionally interacting with other avatars in that environment so as to represent a social scene or activity. Again, a description of an embodiment of avatars interacting with other avatars in an environment is provided above. These avatar pictures enable users to create and express their online identities in their avatar home pages without revealing their physical appearance, thereby avoiding some of the risks of posting their real world pictures or identities on the internet and letting them exercise the freedom to fashion a fantasy identity for themselves that is not necessarily based on their real world appearance.

	The examiner will map the limitations taught by Danzig in detail below (in detail), also showing overlapping teachings.
Note, associates, the receiving, at a user device of a user, an electronic communication from at least, another user or entity (IM), with an Avatar application (or augmented IM)

SEE Fig. 3 and 0021- and IM (an application w/Avatar)

[0021] FIG. 3 illustrates an example of a shared virtual scene in which two avatars interact with each other as users represented by the avatars converse in an instant message communication environment.
Note the system does analyze the chat (Text), and generate markers in the application or applications (Fig. 11, 605 vs. 905), associated with, a conversation, including commands.
SEE 605 vs. 905 (or, applications)
[0074] FIG. 9 illustrates Products Displayed in 3D Window. The Scene Builder 532 deploys the data contained in the accumulated product files to create a 3D scene 905. As shown in FIG. 9, the text chat window 605 is shown as in previous examples with the star command lines 610 and 616 (i.e. `*use 11893 12394 12484 . . . ` etc.). These "*use" commands specify the unique identity of avatar products that are displayed in 3D scene window 905. For example, the *use commands 610 and 616 are initiated by User1 to depict the avatar 910 corresponding to User1 in 3D scene 905 as wearing particular clothing. The particular clothing corresponds to the avatar products specified by User1 in the *use commands 610 and 616. In this manner, User1 has the ability to "dress" his/her avatar is a desired way. Similarly, User2 can use star commands to "dress" his/her avatar 920 in a desired way.
[0075] FIG. 10 illustrates a Simple Chat Communication Pathway. Once the users in an IM chat session use the second logical channel commands 526 as described above to initiate a 3D scene and to "dress" their avatars in a desired fashion, the usual chat session can begin. Simple text chat communication is exchanged between User1 and User2 (FIG. 10 at 1010). Text chat on a first logical channel 524 is interpreted as simple chat and displayed as chat bubbles in the 3D scene 905 (FIG. 10 at 1012).
SEE application for 905 (generates chat bubbles) vs. application for 605
[0076] FIG. 11 illustrates a Simple Chat Communication Displayed in the 3D scene as chat bubbles. For example, the chat text input by User1 at chat stream 1110 is interpreted by IMVU client 710 and displayed in 3D scene 905 as chat bubble 1114. Similarly, the chat text input by User2 at chat stream 1112 is interpreted by IMVU client 710 and displayed in 3D scene 905 as chat bubble 1116.

SEE 0051-0057

SEE “…avatars represent users in an instant messaging (IM) conversation…”

A First Application or applications (IM w/Avatars) , 

Note, illustrated in a virtual ROOM, with virtual people (avatars), having an IM conversation.

analyzing content of the electronic communication to determine whether to generate the marker based on the electronic communication, wherein generated markers are associated with a plurality of applications that correspond to the generated markers, the generated markers are generated for placement on corresponding relevant portions of the plurality of applications


O	in response to determining to generate the marker based on the electronic communication, automatically generating the marker, wherein the marker is associated with the a portion of the content in the electronic communication; 

O	based on the portion of the content of the electronic communication, determining that the marker is associated with an application from the plurality of applications for placing the marker on a relevant portion of the application; and

automatically and selectively rendering the marker in the application associated with the user (such as: Fig. 22, Map), wherein rendering the marker is based on the content of the electronic communication (see Fig. 3), comprising data exchange information associated with another user, wherein a portion of the data exchange information is selectively rendered along the marker

SEE Fig. 16, is based on the analysis of the IM content and selectively rendering Bubbles (markers), in a #D scene application.

Note, in a Chat application is associated with at least another application, the content of the CHAT, is analyzed and processed to, at least one, associated application, (a 3D avatar application), wherein the CHAT text, is analyzed and processed to be applied to a 3d application.
 
	Also a mapping application (Fig. 22), is based on an associated with On-line presence (2214), upon a status change (ONLINE NOW), triggers a Mark or markers (2212, 2214), onto a map (Fig. 22), of a mapping application (rendering a MAP w/markers), is based on a portion of content, is an electronic communication (presence, On-Line Now), of a presence application, associated with Login, is deemed of the Chat or social network application or applications.

[0086] Referring to FIG. 16, an example of 3D avatar interaction in the same scene is shown in one embodiment of the present invention. As shown in scene example 1610, two 3D avatars are shown in a ferris wheel environment. The particular 3D scene in which avatars interact can be selected by the users or by the system. The avatars in example 1610 represent real on-line users engaged in a chat session. The chat text for each user is represented in chat bubbles above the avatar representing the speaking user. In another example of avatar interaction in the same scene is shown in example 1612. In this case, two avatars are interacting in a desert scene. The avatars in example 1612 are engaged in a dancing interaction made possible by the 3D avatar motion model of the present invention. A user can select a particular interaction sequence or action type and the system causes the user's avatars to engage in the selected activity or action. In this manner, two anonymous users can act out interactive behaviors through avatar interaction in a common selected scene. Such capabilities improve the level of communication and connection between on-line users.
Note the above associates applications, Fig. 5, 3d scene builder, Chat (Fig. 3), applications, are also associated with  the map application (Fig. 22) and a home page application or applications (abstract, Fig. 14 and Fig. 20, 0042 and 0081-)

Note Marks to home pages, or an application  (such as: messages) and/or Only filtered avatars, based on content (messages), of IM applications w/types (Figs. 11 or 13, normal text messages 605 vs. bubbles 905), also triggering marks to, a map application (or a separate type and/or associated Home Page or another, related, application type.

SEE Applications (IMs), home page and Map, all associated with content, associated with interacting users of an IM system and applications, associating other related applications (such as a MAP application) vs. IM applications  and/or home page application, where users leave marks to others and/or analysis of content and their attributes (see time {most recent}, and frequency, etc.……

SEE Home page customization, Markers are automatic, in view of (see at least):
 
“…first user's customized home page includes a set of avatars representing other users-who have visited the first user's homepage. The set of visitor avatars can be arranged in various sorted orderings including most recent to least recent, most often to least often, alphabetically, by gender, etc.”

Also, see filtering in view of Only from buddy list, the automatic Markers to home pages, based on rules (visits), time (w/recent), etc., or analyzed criteria associated with content, generating Customized home pages, based on IM social network behavior (content), being forms of metadata or IM user attributes.


[0082] Referring to FIG. 14, an example of an avatar home page created with one embodiment of the present invention is illustrated. Using conventional web page building tools, the present invention allows the creation of customized user home pages with avatars representing users in a unique manner. In one embodiment, the customized avatar webpage of the present invention is configured to include several blocks or components of information. In one block 1410, the user's profile information is displayed along with a representation of the avatar chosen by the user to represent herself/himself. The user's profile information can be captured in a variety of ways including direct entry by a user in a separate page. Avatar selection can be implemented by allowing the user to select from a set of available default or pre-configured avatars. In a second block 1412 of a first user's customized avatar homepage illustrated by example in FIG. 14, the first user's customized home page includes a set of avatars representing other users-who have visited the first user's homepage. The set of visitor avatars can be arranged in various sorted orderings including most recent to least recent, most often to least often, alphabetically, by gender, etc. The displayed visitor avatars can also be filtered in a variety of ways including displaying only those visitor avatars matching a pre-defined buddy list. In a third block 1414 of a first user's customized avatar homepage illustrated by example in FIG. 14, the first user's customized home page includes a set of messages left by other users for the first user. The messages include an avatar representation of the originator of the message. Again, these messages can be sorted and arranged in a variety of conventional ways. In a fourth block 1416 of a first user's customized avatar homepage illustrated by example in FIG. 14, the first user's customized home page includes a set of friends of the first user, each friend being represented by the avatar representing that friend. The list of friends can be explicitly pre-defined by the first user, automatically configured based on the frequency of contact with the first user, or defined in other ways. For each friend avatar displayed in the friend list 1416, the avatar can be activated, such as by clicking on the avatar with a pointing device, and such activation will cause the first user's computer software to hyperlink to the home page of the friend represented by the selected avatar. In this manner, the first user has a convenient way of quickly linking to his/her group of closest friends. In a fifth block 1418 of a first user's customized avatar homepage illustrated by example in FIG. 14, the first user's customized home page includes a gallery of snapshots the first user has taken. In other embodiments, the block 1418 can display or play other visual images, including pictures, images, video, animation, graphics, text, drawings, etc. associated with or of interest to the first user. Similarly, audio segments, music, sound effects, etc. or other audible items associated with or of interest to the first user can be included in gallery 1418. It will be apparent to those of ordinary skill in the art that other blocks of information or items of information associated with or of interest to the first user can be included with the customized avatar homepage illustrated by example in FIG. 14.


SEE 0071, see accept Invite to an invitation (during a Chat session)

SEE 0058, commands, are, entered into the IM

See 0068, 0069, Chat Commands (are requests),
Also 0071, 0072, 0074, 0075

SEE Fig. 22 (to a Map Application), directed to, at least,
“…showing the geographical locations of users represented by their avatars…”, or an application that is determined to place a marker onto the display.

SEE 0095, Markers (such as: “pushpin symbols 2212”, on a MAP, application, based on an avatar/IM application and location information.
	Note Avatar application, associated with, “showing the geographical locations of users represented by their avatars”, or associating, a Mapping application, directed to rendering marks, based on another application (also see Home Page application).

[0095] FIGS. 19 and 22 illustrate the features of the present invention for showing the geographical locations of users represented by their avatars. The system of the present invention maintains user profile information for each user. As described above, this profile information includes a customized avatar for each user. This user information may optionally include the geographical location of each user. Alternatively, the geographical location of a user can be automatically obtained using conventional data sources that correlate geographical location with an IP address (i.e. IP geo-coding) or other network information. In either case, a geographical location of each user can be obtained and retained in a system database. Conventional techniques also exist for plotting geographical positions on a 2D map on a computer screen. In one embodiment, using a combination of IP geo-coding and the well-known Google Maps API, we are able to represent user location information in the form of an interactive map 2210. An example is shown in FIG. 22. The system can map users to their location (longitude, latitude), using their IP address or other profile data. User locations are shown as pushpin symbols 2212 depicting the geographical location of each user on the interactive map 2210. Pushpin symbols 2212 are overlaid on the map, corresponding to the location of people in a relevant group. When these pushpin symbols 2212 are clicked, they provide social network-profile information about the user corresponding to the activated pushpin symbol 2212, such as the selected user's avatar name, avatar picture, gender, etc. The rendered information may also optionally include other information associated with the selected individual. The pushpin symbols 2212 also allow for taking actions, such as inviting the selected person to chat or viewing their public profile. The system can also display avatar profiles and pictures 2214, overlaid on the interactive (clickable, zoomable) map 2210. The system can also combine related sets of users (for example, recent visitors to a user's customized home page, or a user's social network connections, or a user's friend list, or other users geographically closest to a user, etc.) onto the interactive map 2210.


Therefore, since, the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to modify Szeto et al. in view of teachings of Danzig, to associated a plurality of applications (as claimed), and to perform and automatically update and/or generate markers, based on the IM application, in other associated application or applications, and perform as, as claimed, 

analyzing content of the electronic communication to determine whether to generate the marker based on the electronic communication, wherein generated markers are associated with a plurality of applications that correspond to the generated markers, the generated markers are generated for placement on corresponding relevant portions of the plurality of applications

O	in response to determining to generate the marker based on the electronic communication, automatically generating the marker, wherein the marker is associated with the a portion of the content in the electronic communication (as, taught by Szeto) and to further perform,

O	based on the portion of the content of the electronic communication, determining that the marker is associated with an application from the plurality of applications for placing the marker on a relevant portion of the application; and

automatically and selectively rendering the marker in the application associated with the user (such as: Fig. 22, Map and/or home page, applications), wherein rendering the marker is based on the content of the electronic communication (see Fig. 3), comprising data exchange information associated with another user, wherein a portion of the data exchange information is selectively rendered along the marker, as taught by Danzig, having advantages of associating applications, in view of, "chat now" online matching system and a real-time map showing the geographical location of users in an online community, thereby associating of plural applications and placing markers and/or updating placed markers  (on the MAP and/or home page), based on the IM, on the mapping application and home page, in view of content analysis of the IM application, directed to conversations between users (in the IM).


The references as applied above, should be considered based on what they teach in combination, but also should be considered individually for what they teach. 

As applied above the prior art appears to render at least the independent claims non-distinct with respect to the above applied prior art, considering the references in combination as well as individually. 

The examiner reminds applicant, to carefully review the references, in view of MPEP.

MPEP § 2143.03(VI) states that "[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention." 



Claims 2-9, 11-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over, Szeto et al. and/or, in view of, Danzig et al. as applied above and further in view of Smith et al. (US 2007/0210937).
Regarding claim 2, Szeto in view of Danzig as applied above, fails to address, as claimed, but, Smith (has been previously applied), is deemed to generate results as markers based on ML and a previous content analysis associated with associated between applications.
SEE Machine Learning (0062) 
Smith teaches, based on community or social, content (0016),  inferences (MARKS), automatically (w/ML, AI, 0062),  are adapted to be generated (output) to users (of a community), (0096, 0105, 0119), to determine that such information should be displayed, the inferences can be based on more than one user inference (0138-0140), the inferences can also consider, geographic information.

Note, as previously applied, the system, auto selects, based on community content, to a location application, also teaching the concept of LINKING applications. 

[0016] According to a further embodiment, community based content and location information provided by sources combined with features such as real-time social networking are joined to provide one-stop answers about what is going on at a particular place. Combining location, history, time, and community information facilitates an automated selection of local events, restaurants, places and more based on a user's (and people like the user) historical set of decisions. According to another embodiment, temporal attribution allows users to obtain information on past, current, or future (forecast) data. Discrete time-based information is supported, such as events as well as real-time or near real-time data (e.g., traffic, weather, river, or tide levels, vote tallies, observe sun/moon/stars, seasons, and other temporally tagged information that can be modeled, archived, or forecast). Also supported is historical data to allow applications to perform time filters of projections, such as historical and predictive traffic data.

IT IS NOTED, Smith does consider, a specific application, relevant with respect to the applied prior art
(SEE 0136, INSTANT MESSAGER or an IM, or an associated application).

Therefore, since, differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to modify Szeto and/or Danzig, in view of the teachings of Smith, to apply as claimed, “a machine learning component that supports selectively rendering the marker, wherein selectively rendering the marker is based on one or more inferences using the machine learning component determines the one or more inferences based on user interactions with marker content previously rendered to the user”, as taught by Smith having advantages of providing marker suggestions, based on inferences (w/ML & AI), associated with, based on user interactions with marker content (previous suggestions or results), previously rendered to the user, as taught by Smith, thereby auto marking, associated application, based on a person would prefer and making suggestions, based on interactions over time (activities) to better target users by marking content and presenting to an application (or results).

Regarding claim 3, the combination as applied above is deemed to further render obvious as claimed, further comprising a machine learning component (see Smith), configured to support selectively rendering the marker (see Smith, as previously applied makes, suggestions, 0199, 0200), as a notification that an action should be performed
SEE Smith, 0139, OO71, 0062, 0085, 0096 and 0205

Regarding claim 4, the combination as applied above is
deemed to further render obvious as claimed further comprising a
machine learning component that automatically engages in a
dialogue with the user upon detecting an uncertainty related to
an observation associated with whether or not to selectively
generate a marker Smith also appears to teach determining uncertainty related to observations (0092, 0077), wherein markers are, controlled, by hiding (see hidden), can be determined to be spam, and thereafter be removed and/or re-displayed (based on the dialog associated with the marker related to content).

Therefore, since, differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to modify Szeto in view of the teachings of Smith, “to apply the machine learning component that automatically engages in a dialogue with the user upon detecting an uncertainty related to an observation associated with whether or not to selectively generate a marker, by using an virtual arbitrator, to handle content (or mark), removal or redisplay, upon an arbitration, with the use of a dialog operation, as taught by Smith.

Regarding claim 5, the combination as applied above is
deemed to further render obvious as claimed, further comprising
wherein the marker is recognized based on any of the following:
the electronic communication that is exchanged between the user and the user device in a recording mode identifying a first task (see Szeto Fig. 1, “Search”, w/s); and the electronic communication between the user and another user identifying a second task (Fig. 2 or 3, second searches), wherein the marker is presented at a first time that is different from a second time, identified in the electronic communication Smith as applied (claims 2-3), is deemed to further render obvious, first and second times (are recorded), therefore are identified in the communications, based on machine learning as applied.

Regarding claim 6 (amended), the combination as applied is deemed to further render obvious as claimed (w/Smith), wherein rendering the marker is adapted to be, based on, the historical user information comprises previous markers manually configured by the user and actions of the user after creation of a second marker that is related to a first marker

SEE Smith (as applied herein)

[0016] According to a further embodiment, community based content and location information provided by sources combined with features such as real-time social networking are joined to provide one-stop answers about what is going on at a particular place. Combining location, history, time, and community information facilitates an automated selection of local events, restaurants, places and more based on a user's (and people like the user) historical set of decisions. According to another embodiment, temporal attribution allows users to obtain information on past, current, or future (forecast) data. Discrete time-based information is supported, such as events as well as real-time or near real-time data (e.g., traffic, weather, river, or tide levels, vote tallies, observe sun/moon/stars, seasons, and other temporally tagged information that can be modeled, archived, or forecast). Also supported is historical data to allow applications to perform time filters of projections, such as historical and predictive traffic data.

Regarding claim 7, the combination as applied is deemed to further render obvious as claimed (w/Smith, as applied to claim 6), further comprising: analyzing data associated with a user interaction to identify a set of relevant information based on one or more of: a key word, a key phrase, a time, a place, a person, an entity, historical user information, and user defined criteria, wherein historical user information is information that the user has historically considered relevant information and wherein user defined criteria is based on interests of the user. 

SEE Smith 0016, as applied.

Regarding claim 8, the combination as applied is deemed to
further render obvious as claimed wherein rendering the marker
comprises rendering the marker at a reminder preference for when
or how the marker is rendered, wherein the reminder preference
is derived from the historical user information

SEE Smith (0200, 0201)

Regarding claim 9, the combination as applied is deemed to further render obvious as claimed further comprising rendering the marker at least a second time based on the marker being identified as an important marker or generating a subsequent marker based on one or more action performed by the user after rendering the marker; wherein the marker comprises one or more of: audio data, visual data, a sensation, a fragrance, a tactile data format, an advertisement, a photo, a drawing, a hyperlink, an index to a database, a comment, a rating, and a threaded conversation

SEE Smith, as applied, @ 0177, marks are altered

[0177] At 2006, an advertisement presented in the requested map area is dynamically altered based in part on the user preferences. Such altering can include deleting a first advertisement that does not conform to the at least one user advertising preference and replacing the deleted first advertisement with a second advertisement (more preferred) that conforms to the at least one user advertising preference. Dynamically altering the advertisement can be further based on an actual geographic location of the user. In some embodiments, the method 2000 includes displaying the altered advertisement in a tool tip that is a function of a pointer hovering on a portion of the display area.

Claims 11-14 and 16-20 are deemed analyzed and discussed
with respect to claims 2-9 above.

SEE Smith, “person”, 0011, 0070, 0101, 0123, 0139, 0140
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(A) Rosenberg (US 2010/0049808), associates, associates a Calendar & IM, applications.

(B) Abhuyanker (US 2008/0242317, FD 3/26/2007 to Fatdoor, Inc.), teaches associating plural applications, between, tracking (Fig. 9), to mapping applications (see Figs. 4-5, tracking movements of a mobile), associated with a MARKING MODULE 116, shown in Fig. 3, generating marks in view of user content, associated with the mobile (such as in: Fig. 5).

(C) Huemoeller et al. (US 5,855,006, FD 3/1996), teaches plural application associations, though an integration (Module), between applications.
(SEE Fig. 1, IM, calendar application vs. TB1-n, w/applications represented by modules, representing plural different applications (w/adapted to functions).
SEE as disclosed, cols. 1-12 & Figs. 1-25
“One or more of these application software modules TB* can reside external to the user terminal device PC, such as on an Internet site as noted above. For the purpose of this description, the application software modules TB* are described as resident in the user terminal device PC. An integration module IM is also provided which functions to receive selected application data produced by the application software modules TB* and integrate this selected data into the calendar produced by the calendar system CA. Optionally, communication software COM is included to utilize the modem device MC to interconnect this system with other processors via the telephone line TL in well known fashion. A print module PM is also optionally included and comprises a printer drive software which operates with the printer interface Pi in well known manner to activate a printer connected to this system. In any case, the system integrates third party information into the calendar system to enhance the functionality of the calendar system. Much of the third party data is time-based and lends itself to the calendar function, but this data can include any application data, such as situational-based data, news information, E-Mail data, and the like.”


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
9/10/2022